Citation Nr: 1621698	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-47 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a penis laceration scar. 

2.  Entitlement to an initial compensable disability rating for an anal fissure, as the service-connected residual of a puncture wound to the left buttock.
 
3.  Entitlement to service connection for tinnitus.
 
4.  Entitlement to service connection for a respiratory disorder, to include pneumonia and bronchitis, as a result of asbestos exposure during service.

5.  Entitlement to service connection for a low back disorder, to include arthritis.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma dated December 2008.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran's penis scar is T-shaped, measuring approximately two and a half inches long for one section of the T and three fourths of an inch long for the other, with subjective complaints of pain.  

2.  The Veteran's anal fissure causes painful bowel movements, constipation, diarrhea, and pruritus ani, without anal leakage, impairment of sphincter control, involuntary bowel movements, or abdominal distress.

3.  Tinnitus is related to the Veteran's military service.

4.  Chronic obstructive pulmonary disorder (COPD), with a history of pneumonia, is proximately due to service connected posttraumatic stress disorder (PTSD), with recurrent cannabis use disorder.  

5.  A low back disorder, to include degenerative arthritis of the lumbar spine, is not related to the Veteran's military service, or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent, but no greater, for a penis laceration scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

2.  The criteria for an initial compensable rating for an anal fissure, as the service-connected residual of a puncture wound to the left buttock have, not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7332, 7335 (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).

4.  The criteria for service connection for COPD, with a history of pneumonia, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for entitlement to service connection for a low back disorder, to include degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 516 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I. Increased Ratings

The Veteran seeks an initial compensable rating for a penis laceration scar, as well as an initial compensable rating for an anal fissure, as the service-connected residual of a puncture wound to the left buttock.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015). 

i. Penis Laceration Scar

The Veteran's service connected penis laceration scar is assigned a noncompensable evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 provides that other effects of scars, not considered under Diagnostic Codes 7800-7804, are to be rated under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

Diagnostic Code 7800 provides rating for burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2015).  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Id. 

Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Per Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Per Note (2), if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).

Diagnostic Code 7804, rates scars which are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).  One or two scars that are unstable or painful warrant a 10 percent rating.  Id.  A 20 percent rating requires three or four scars that are unstable or painful.  Id.  A 30 percent rating requires five or more scars that are unstable or painful.  Id.  Per Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. 

The Veteran was provided a VA examination in November 2011.  The VA examiner described a scar at the base of the penis on the right measuring approximately three centimeters by a quarter centimeter.  The examiner found no evidence of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

In a June 2011 letter, J. D., an associate of the Veteran's since 1976, noted the Veteran had complained of his penis being painful as a result of his in-service injury.  T. M., an associate who has known the Veteran for a similar number of years, reported in a June 2011 letter, that the Veteran complained of pain associated with his in-service injury.  Additionally, the Veteran's wife submitted a letter the same month, describing the Veteran as having difficulties with urination and intercourse.  The Veteran testified in June 2011 at a hearing before the Board that the scar was tender and there was a dull aching pain in the whole area.  Two to three times a week he experienced a more severe stabbing pain.  He also reported problems urinating, which he attributed to the scar.  

The Veteran was provided another VA examination in February 2014.  The Veteran reported his penis scar had been painful ever since it was incurred.  This pain was described as not being constant, but the result of flare-ups or urination.  Flare-ups were described as occurring two to three times a week lasting 15 to 20 minutes, or longer.  The Veteran also suggested his penis was shrinking and that he had not had intercourse since 2008.  Physical examination revealed a T-shaped scar on the penis two and a half inches long for one section of the T, and three fourths of an inch long for the other section.  The Veteran reported tenderness at the site of scar, but the examiner found no objective signs of discomfort upon examination.  The examiner noted that the lack of intercourse was the result of erectile dysfunction.  The examiner did not attribute the erectile dysfunction to the Veteran's penis scar.  The examiner determined the scar did not impact the Veteran's ability to work. 

In May 2015, the Veteran testified at a hearing before the Board a second time.  The Veteran again indicated his penis scar is painful.  This pain was noted to not be constant but the result of flare-ups.  The Veteran also testified that he had not had sex since 2008 but noted he was unsure if this is attributable to the scar.  Similarly, he reported problems with urination but stated he had kidney stones so he was unsure of the cause of the urination problems.         

A review of the VA and non-VA treatment records associated with the claims file indicates that the Veteran has complained of his penis scar being painful.

Having reviewed the evidence, the Board finds that an initial rating of 10 percent is warranted as the Veteran's penis scar is painful.  Diagnostic Code 7804 calls for a rating of 10 percent for one or two scars that are unstable or painful.  The Board acknowledges neither examiner found objective evidence of the Veteran's scar causing pain.  Nevertheless, the Veteran has both testified and reported to medical examiners and other physicians the scar is painful.  Associates of the Veteran have also indicated the Veteran has complained about such pain.  Therefore, the Board will afford the Veteran the benefit of the doubt that his penis scar is painful making an initial rating of 10 percent warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  A rating in excess of 10 percent is not warranted under Diagnostic Code 7804 because the Veteran is not service connected for more than two painful or unstable scars. 

The Board has also considered a rating in excess of 10 percent under other diagnostic codes.  Diagnostic Code 7800 pertains to scars of the head, face, or neck and, therefore, is inapplicable.  The Veteran penis scar has been described as varying size and length, but the reported measurements do not suggest the area of the scar would amount to the six square inches or more required for a rating under Diagnostic Code 7801, let alone the 144 square inches required for a rating under Diagnostic Code 7802.  

Diagnostic Code 7805 states that any disabling effects of a scar not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  The Veteran has complained of problems with urination and intercourse.  In regards to urination, the Veteran has described it as sometime being painful.  To the extent this can be considered to be caused by or the result of the penis scar it is already compensated for as the Veteran's scar is now rated under Diagnostic Code 7804 accounting for its painful nature.  The Veteran has not described renal dysfunction, urine leakage, urinary frequency, obstructed voiding, or urinary tract infection that would warrant a rating under another diagnostic code.  See 38 C.F.R. § 4.115a.  In regards to problems with intercourse, the February 2014 examiner attributed this to erectile dysfunction.  The examiner did not attribute the erectile dysfunction to the penis scar.  Therefore, the evidence of record is against finding that the erectile dysfunction is the result of the scar.  

Effective October 23, 2008, VA revised the criteria for the evaluation of scars.  As the Veteran filed his claim in March 2008 the Board has given consideration to the earlier criteria, however, a rating in excess of 10 is not warranted pursuant to the criteria found in the pre-October 23, 2008 diagnostic codes.  In fact, under the previous criteria, the Veteran's scar would not warrant a rating of 10 as the previous version of Diagnostic Code 7804 indicated that a superficial painful scar needed to be painful upon examination to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

In summation, while the evidence of record fails to reveal objective evidence that the Veteran's scar is painful, he has repeatedly indicated that it is painful.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Affording the Veteran the benefit of the doubt, the Board finds the scar to be painful thereby warranting a 10 percent rating pursuant to Diagnostic Code 7804.  Moreover, the Veteran does not have more than two service-connected scars that are painful or unstable or one or more service-connected scars that are both painful and unstable.  Accordingly, a rating in excess of 10 percent at any time during the appeal period is not shown.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

ii. Anal Fissure

The Veteran's service-connected anal fissure, as the service-connected residual of a puncture wound to the left buttock, is assigned a noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7335.  Diagnostic Code 7335 pertain to fistula in ano and indicates that the disability be rated as impairment of sphincter control.  See 38 C.F.R. § 4.114, Diagnostic Code 7335.  

Diagnostic Code 7332 pertaining to impairment of sphincter control, rectum or anus, indicates a noncompensable rating is assignment for a healed rectum and anus or slight impairment of sphincter control, without leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  Id.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  Id.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  A 100 percent rating is warranted if there is complete loss of sphincter control. Id.

The Veteran was provided a VA examination in November 2011.  At this time the Veteran noted rectum pain, anal inching, and swelling.  The examiner found no hemorrhoids and said the Veteran reported no diarrhea, tenesmus, perianal discharge, or leakage of stool.  Rectal examination revealed a fissure but no reduction in lumen, loss of sphincter control, rectal tonus, ulceration, trauma, rectal bleeding, anal infections, proctitis, spinal cord injury, or protrusions.  The anal fissure was reported to not cause significant anemia.  A scar on the buttock was described as being four centimeters by a half centimeter with no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  

In a June 2011 letter, J. D., an associate of the Veteran, stated that the Veteran had complained to him about painful bowel movements, painful constipation, and soreness around the rectum.  Another associated, T. M., also in a June 2011 letter, said the Veteran complained of pain associated with his in-service anal injury.  Additionally, the Veteran's wife submitted a letter the same month describing the Veteran as having difficulties with bowel moments.     

At the Veteran's hearing before the Board in June 2011, the Veteran testified that if his stool was not soft, it caused him severe pain.  The Veteran also reported anal pain with just sitting making him constantly uncomfortable.  A review of the VA and non-VA treatment records associated with the claims file indicates that the Veteran has complained of and been treated for rectal pain. 

A VA examination was provided in February 2014.  The VA examiner diagnosed rectal pain, a history of rectal/anal fissure, pruritus ani, and constipation.  At that time, the Veteran reported constant rectal pain, as well as pain in the scar site, with bowel movements increasing the pain.  The Veteran noted he used stool softeners that lessened the bowel movement pain, but did not eliminate it.  The Veteran reported occasional diarrhea that caused pain.  The physical examination revealed no external hemorrhoids, anal fissures, or other abnormalities, including rectal fistula or peri rectal abscess.  The examiner noted the absence of the previously detected anal fissure was not unusual as they were usually transient.  A well-healed three inch long scar was observed not far from the rectum.  The scar was reported to display a slight bubble area, with a slight weakness.  There were no objective signs of tenderness or pain, though the Veteran reported such.  The examiner determined the service-connected anal disability did not impact the Veteran's ability to work. 

The Veteran testified at a hearing before the Board in February 2014.  The Veteran noted problems with constipation that he took stool softeners for, as any hardness of his stool caused severe pain.  

Having review the record, the Board finds an initial compensable rating for anal fissure is not warranted.  Diagnostic Code 7335 directs that the rating be made pursuant to Diagnostic Code 7332 pertaining to impairment of sphincter control.  A compensable rating under this diagnostic code requires some form of impaired sphincter control, anal leakage, or involuntary bowel movements.  The evidence of record is against a finding the Veteran experiences such symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

Diagnostic Code 7319 pertains to irritable colon syndrome and contemplates disturbances of bowel function, which would include the Veteran painful bowel movements, constipation, and diarrhea.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2015).  However, for a compensable rating to be warranted under this diagnostic code there must also be episodes of abdominal distress; a symptom the Veteran has not shown.  The February 2014 VA examiner diagnosed pruritus ani, which is covered by Diagnostic Code 7337.  38 C.F.R. § 4.114, Diagnostic Code 7337 (2015).  This diagnostic code indicates that pruritus ani be rated for the underlying condition.  As just discussed, the underlying condition does not warrant a compensable evaluation.    

In summation, the Veteran's service-connected anal disorder does not result in loss of sphincter control, anal leakage, or involuntary bowel movements that would warrant a compensable rating under Diagnostic Code 7332.  The Board also considered Diagnostic Code 7319 and while the Veteran complaints of pain with bowel movements, constipation, and diarrhea are bowel disturbances the Veteran does not experience related abdominal distress.  Therefore, a compensable evaluation is note warranted under that Diagnostic Code 7319.  Additionally, while the Veteran experiences pruritus ani, Diagnostic Code 7337 directs that this be rated based on the underlying condition, which, as shown, does not warrant a compensable rating.  Accordingly, an initial compensable evaluation for an anal fissure at any time during the appeal period, is not warranted.  Fenderson, 12 Vet. App. at 126.

iii. Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's penis scar is evaluated as a disease of the skin pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's penis scar is T-shaped, measuring approximately two and a half inches long for one section of the T and three fourths of an inch long for the other, with subjective complaints of pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating assigned herein.  Evaluations in excess of 10 percent are provided for certain manifestations of the scar, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology. Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.118, Diagnostic Code 7804; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Veteran's anal fissure is evaluated as a disease of the digestive system pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7335, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's anal fissure causes painful bowel movements, constipation, diarrhea, and pruritus ani.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a noncompensable disability rating.  Compensable evaluations are provided for certain manifestations of the scar, but the medical evidence demonstrates that anal leakage, impairment of sphincter control, involuntary bowel movements, or abdominal distress are not present in this case.  The criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.114, Diagnostic Code 7335; see also VAOGCPREC 6 96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 10 percent for a service-connected penis scar and a compensable evaluation for a service-connected anal fissure, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection

The Veteran seeks service connection for tinnitus; a respiratory disorder, to include pneumonia and bronchitis, as a result of asbestos exposure during service; and a low back disorder, to include arthritis.

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case of tinnitus and arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, entitlement to service-connection on a secondary basis may be established when a condition is proximately due to or aggravated by a service connected disability.   The evidence must be sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

A. Tinnitus

The Veteran seeks service connection for tinnitus.  Specifically, he alleges that a large gun on the ship he served on was fired while he was above deck without hearing protection.  The Veteran testified at a hearing before the Board in June 2011 and told a VA examiner in December 2013 that there has been a ringing in his ears ever since that incident.  The Veteran served on a guided missile cruiser, therefore, his assertion he was on deck without hearing protect when the ships large gun was fire is consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

The December 2013 VA audiologist determined that the Veteran's tinnitus was "less likely than not" the result of military noise exposure.  The audiologist noted that "[b]ecause there is no evidence that hearing loss or significant threshold changes occurred during military service and no report of tinnitus while on active duty, there is no basis on which to conclude that claimed tinnitus was caused by noise exposure."

Without a contradictory admission by the Veteran in the evidence of record, the Board finds the Veteran's statements that he experienced tinnitus since his military service both competent and credible evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Accordingly, resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted.


B. Respiratory Disorder

The Veteran also seeks service connection for a respiratory disorder.  Specifically, he asserts he was exposed to asbestos during active service when the ship he served on was being remodeled.  Service connection for a history of pneumothorax has previously been granted.  However, the February 2014 VA examiner has also diagnosed COPD and a history of pneumonia.  The examiner concluded that the Veteran chest x-rays and computerized tomography scans show no evidence of lung disease due to or suspicious for asbestos exposure, therefore, the Veteran's COPD was "less likely as not" a result of any event or condition that occurred during service.  The examiner instead found COPD was the result of tobacco use and/or marijuana use.  

The Veteran has admitted to chronic marijuana use and the medical records corroborate this.  More importantly, service connection is in effect for posttraumatic stress disorder, with recurrent cannabis use disorder.  Thus, the evidence of record shows service-connected for COPD with a history of pneumonia is warranted as it was proximately due to the service-connected PTSD, with recurrent cannabis use.  See 38 C.F.R. § 3.310; see also Allen, 7 Vet. App. 439.

C. Low Back Disorder

The Veteran seeks service connection for a low back disorder, to include arthritis.  Specifically, he relates his current back condition to an in-service incident where he lifted a table injuring his back.  

A May 1989 service treatment records suggests preservice back problems dating to 1979.  The Veteran's service entrance examination is associated with the claims file.  The presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody.  Quirin v. Shinseki, 22 Vet. App. 390, 397, n. 5 (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997)).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096; Bagby v. Derwinski, 1 Vet. App. 225, 227.  

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin at 396 (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  In this case such a high standard is not met.  The in-service medical examiner simply notes preservice back problems in 1979.  A problem does not necessary denote a diagnosable disorder let alone a disorder that is more than acute and would have persisted until enlistment in service in 1982.  Such an ambiguous notation cannot amount to clear and unmistakable evidence that a back disorder preexisted service.  Because the presumption of soundness has not been rebutted, the claim is one of service connection, without consideration of aggravation of a preexisting condition.  See Wagner 370 F.3d 1089 (Fed. Cir. 2004). 

The February 2013 VA examiner diagnosed degenerative arthritis of the lumbar spine.  Furthermore, a review of service treatment records shows in-service treatment in May and June 1989 for a month of low back pain, with an impression of mild chronic back strain.  Additionally, there is an undated reenlistment Report of Medical History in which the Veteran indicated recurrent back pain.  Nevertheless, the Veteran's April 1991 Report of Medical Examination, completed as part of service separation, indicates a normal clinical evaluation of the spine.  This normal finding by an examiner at discharge weighs in favor of finding the Veteran's in-service back problems were transitory and had resolved by service.   

Moreover, following a physical examination of the Veteran, as well as a review of the claims file and the medical literature, the December 2014 VA examiner concluded the Veteran's degenerative arthritis of the lumbar spine was "less likely than not" the result of any event or condition in-service.  The examiner noted the Veteran's in-service back problems but determined the Veteran's current lumbar spine condition was more likely caused by the 1996 episodes of back trauma, which resulted in a worker's compensation claim, as well as weight gain since 1991.  

VA and non-VA treatment records show diagnosis and treatment for a back disorder, but do not contain an opinion linking any back disorder etiologically to an injury or event in service.  A determination of disability by the Social Security Administration (SSA) along with the evidence used to make that determination has also been associated with the claims file.  A review of these records indicates that the SSA's determination that the Veteran is disabled was primary based on his anxiety related disorder and secondarily on the left foot amputation.  These records note the back disorder but do not contain an opinion linking any back disorder to an injury or event in service.

Having reviewed the evidence, the Board determines that the preponderance of the probative evidence is against a finding of nexus between a current low back disorder, to include degenerative arthritis of the spine, and the Veteran's military service.  The only competent opinion of record, that of the December 2014 VA examiner, concluded that the current back disorder not the result of any in-service event or injury.  Moreover, the medical examiner reported a normal spine and musculoskeletal system at service discharge suggesting that the in-service back injury had resolved by that time.  

Furthermore, the Veteran has suggested that he has experienced back pain since the in-service injury but the Board finds this assertion to not be probative.  As noted, the service-separation medical examiner did not note any current complaints of back pain at service discharge and found the spine and musculoskeletal system to be normal.  This stands counter to the Veteran's testimony that he told the discharge examiner about back pain and the examiner indicated he would note it.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "'[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur;'" Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

J. D., an associate of the Veteran since 1976, indicates in a June 2011 letter, that the Veteran complained of problems immediately after service in the early 1990s.  However, in regards to the back, J. D. reports the Veteran did not complain to him about back problems until approximately the mid-1990s.  As the Veteran was complaining to J. D. about physical ailments shortly after service separation but failed to mention back problems until the mid-1990s, this is evidence against finding the Veteran assertion of continuous back pain.  Furthermore, the record also contains June 2011 letters from another associate of the Veteran's and the Veteran's brother.  Both recount numerous physical ailments that they have observed or heard the Veteran complain about and neither notes back pain.  The Veteran's wife, in her June 2011 letter, says the Veteran's has constantly complained about his back pain.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).  Thus, the Board determines the Veteran's assertion that he had experienced back pain since his in-service injury is inconsistent with the evidence of record, and therefore not probative.  

The Veteran and his wife have stated that his back disorder was the result of the in-service injury; however, an opinion as to the etiology of a disorder requires specialized medical knowledge or expertise.  Lay statements are not competent evidence as to the possible etiological relationship between a complex disorder such as degenerative arthritis of the lumbar spine and an in-service back strain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (finding that lay persons not competent to diagnose cancer).  Finally, the Veteran testified before the Board in May 2015, that he did not seek treatment for his back until years after service.  Thus, there exists no x-ray evidence to confirm the existence of arthritis within a year of service.  

As such, the most probative evidence does not show that the Veteran's current low back disorder is related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a low back disorder, to include degenerative arthritis of the lumbar spine, is not warranted.  


ORDER

An initial rating of 10 percent, but no greater, for a penis laceration scar is granted; subject to the laws and regulations governing the payment of monetary benefits.   

An initial compensable rating of anal fissure, as the service-connected residual of a puncture wound to the left buttock, is denied.   

Service connection for tinnitus is granted. 

Service connection for COPD, with a history of pneumonia, as secondary to a service-connected disorder, is granted.  

Service connection for a low back disorder, to include degenerative arthritis of the lumbar spine, is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


